Citation Nr: 0715658	
Decision Date: 05/25/07    Archive Date: 06/01/07	

DOCKET NO.  05-01 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for the regular aid and attendance of another person or 
on account of being permanently housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant's spouse





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from November 1945 
to December 1946 and from August 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the VARO in Houston, Texas, that denied entitlement to the 
benefit sought.  


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence necessary to 
substantiate his claim and has obtained and developed all 
evidence necessary for an equitable disposition of the claim.  

2.  Service connection is in effect for post-traumatic stress 
disorder (PTSD).  A 100 percent disability rating has been in 
effect since January 12, 2000.  The veteran has also been 
found to be incompetent from July 13, 1999.

3.  The veteran is not blind, nor does he have loss of use of 
both or one hand and one foot as a result of his service-
connected PTSD.  He is not shown to be bedridden or helpless 
because of the severity of his PTSD.  

4.  The service-connected PTSD is not shown to cause the 
veteran to be unable to care for most of his personal daily 
needs without regular personal assistance from another, nor 
is he shown to be unable to protect himself from the hazards 
and dangers of his daily environment because of the PTSD.  

5.  The veteran is not shown to be substantially confined to 
his home or his immediate premises due to the severity of his 
service-connected PTSD.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person or on being permanently housebound are not 
met.  38 U.S.C.A. §§ 1114, 5103,5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102-
5103A and 5107 significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156 (a), 3.159, 3.326 (a).  The VCAA provisions include an 
enhanced duty to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with the claim.  In the instant 
case, the Board finds that VA fulfilled its duty to the 
veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103 (a) 
and 38 C.F.R. § 3.159 (b), VCAA notice must:  (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394 (2005) 
(outlining VCAA notice requirements).  

Additionally, in March 2006 the United States Court of 
Appeals for Veterans Claims, (Court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) 
and 38 C.F.R. § 3.159 (b) apply to all five elements of a 
service connection claim.  Those five elements are:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) require VA to review the information and evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will substantiate or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Id. at 486.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In this case the veteran was provided with a letter regarding 
the VCAA in February 2004.  He was informed of the status of 
his claim, he was told what the evidence had to show to 
establish entitlement to the benefit sought, and he was told 
how VA would help him obtain evidence for his claim.  He was 
specifically told that it was his responsibility to make sure 
VA received all requested records that were not in the 
possession of a Federal department or agency.  With respect 
to the Dingess requirements pertaining to the matter in which 
the RO determines effective dates in disability ratings, a 
March 2006 communication provided information regarding 
disability ratings and effective dates.

With regard to the duty to assist the veteran, medical 
records have been obtained and associated with the claims 
file.  The veteran was accorded with an aid and attendance 
housebound examination in May 2006 and he was also accorded a 
special psychiatric examination by VA the same day in May 
2006.  Reports of the examinations are on file and have been 
reviewed.  Additionally, the veteran's wife accompanied him 
to a video conference hearing with the undersigned on April 
2, 2007, and provided testimony on his behalf.  

Based on the foregoing, the Board finds that VA fulfilled its 
duties under the VCAA to notify and assist the veteran, and, 
thus, no additional assistance or notification is required at 
this time.  

Pertinent Laws and Regulations

Special monthly compensation is payable to a veteran whose 
service-connected disabilities leave him so helpless as to be 
in need of regular aid and attendance of another person.  
38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b) (3).

The basic criteria for determining the need for regular aid 
and attendance include the inability of the veteran to dress 
himself or to keep himself ordinarily clean and presentable; 
frequent need for adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of prosthetic appliances which normal persons 
would be unable to adjust without aid, supports, belts, 
lacing at the back, and so forth), inability of the veteran 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
veteran from hazards or dangers incident to his daily 
environment.  Compensation at the aid and attendance rate is 
payable when the veteran, due to service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet or one hand and one foot, or is blind in both 
eyes, or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  38 U.S.C.A. § 1114 (l); 
38 C.F.R. § 3.352 (a).

Determinations as to the need for regular aid and attendance 
are factual in nature and must be based upon the actual 
requirements for personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: the inability of the claimant to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without assistance; 
inability of the claimant to feed himself through loss of 
coordination of extremities or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
either physical or mental, which requires care or assistance 
on a regular basis to protect the claimant from hazards or 
dangers incident to his daily environment.  It is not 
required that all of the disabling conditions enumerated be 
present before a favorable rating be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in conjunction with his condition as a 
whole.  It is only necessary that the claimant be so helpless 
as to need regular aid and attendance, not that there be a 
constant need.  "Bedridden" constitutes a condition which, 
through its essential character, actually requires that 
individuals remain in bed.  The fact that a claimant is 
voluntarily taken to bed or that a physician has prescribed 
bed rest for a lesser or greater portion of the day will not 
suffice.  38 C.F.R. § 3.352 (a).

To establish entitlement to special monthly compensation 
based on housebound status under 38 U.S.C.A. § 1114 (s), the 
evidence must show that a veteran has a single service-
connected disability evaluated as 100 percent disabling and 
has additional service-connected disability or disabilities, 
evaluated as 60 percent or more disabling, that is or are 
separate and distinct from the 100 percent service-connected 
disability and involve different anatomical segments or 
bodily systems; or, if permanently housebound by reason of 
service-connected disability or disabilities.  38 C.F.R. 
§ 3.350 (i).

VA must consider all factors in determining eligibility, but 
at least one of the criteria must be present before 
eligibility for special monthly compensation can be 
considered.  See Prejean v. West, 13 Vet. App. 444 (2000); 
Turco v. Brown, 9 Vet. App. 222 (1996).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000).  (The law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

Currently, service connection is in effect for PTSD.  A 100 
percent rating has been in effect for several years.  Service 
connection is not in effect for any other disability.  

The pertinent medical evidence of record includes a March 
2004 communication from a physician who indicated that he had 
treated the veteran between November 1998 and March 2004.  
The physician indicated that the veteran had several medical 
problems in addition to his PTSD.  These included dementia, 
coronary artery disease, diabetes, diabetic neuropathy, 
hypertension, chronic renal insufficiency, and congestive 
heart failure.  He stated that the veteran had severe 
anxiety, memory impairment, difficulty walking, and fatigue.  
The veteran was in a wheelchair.  The physician opined that 
the veteran required assistance bathing, dressing, cleaning 
himself, and performing other activities of daily living.  He 
stated the veteran was in need of aid and attendance of 
another person in performing his ordinary activities and that 
the veteran was essentially housebound.  

Also of record are communications dated in August 2004 and 
April 2006 from another physician.  In the latter 
communication he stated he had seen the veteran on periodic 
occasions between 2002 and the present time.  Reference was 
made to coronary artery disease, congestive heart failure, 
dementia, depression, diabetes and chronic renal 
insufficiency.  The physician stated the veteran was confined 
to a scooter because of the above medical problems.  A major 
diagnosis was made of moderate heart failure.  Other 
diagnoses were moderate renal failure and moderate dementia.  
He believed the veteran was in need of regular aid and 
attendance of another person and stated the veteran was also 
essentially housebound.

In May 2006 the veteran was accorded a special psychiatric 
examination by VA.  The claims file was reviewed by the 
examiner.  It was noted the veteran was seen by psychiatry on 
about a once every 4-month basis at a VA outpatient clinic.  
He was described as wheelchair bound and uncommunicative 
because of his dementia, except on rare occasions when he 
interacted with his wife.  The veteran's wife stated that his 
symptoms of PTSD had not worsened over time.  Rather, they 
appeared to be stable, although it was noted he was becoming 
more and more demented.  Notation was made of multiple 
medical problems that included diabetes, peripheral vascular 
disease, dementia, chronic obstructive pulmonary disease, 
coronary artery disease, renal insufficiency, and peripheral 
neuropathy.  The veteran was taking a number of medications 
for his various problems.  Mental status examination was not 
able to be performed because of the veteran's inability to 
participate in an evaluation.  

The veteran was given Axis I diagnoses of:  PTSD by history; 
and ongoing dementia.  There was no Axis II diagnosis.  The 
physician stated that the veteran's PTSD "alone does not 
cause him to be housebound or in the need of another 
individual.  The reason he would need aid and attendance is 
based on his multiple other medical problems for which he is 
not service connected."  The psychiatrist stated that the 
veteran's "multiple medical problems, specifically his 
dementia, account for the bulk of his problems or inabilities 
to interact socially and are impinging on his quality of 
life."

The veteran was also accorded an aid and attendance for 
housebound examination by VA in May 2006.  The claims file 
was reviewed prior to the examination.  The veteran had been 
in a wheelchair because of knee problems and circulatory 
problems in his legs since the late 1990's.  His wife stated 
that he was unable to walk a few steps and only with 
assistance from another person.  He had developed memory 
problems in the late 1990's.  Notation was again made of the 
veteran's various nonservice-connected disabilities.  The 
veteran's wife assisted him in most all his activities of 
daily living.  The veteran was described as totally dependent 
on her for all of his needs and safety.  Following 
examination, diagnostic impressions were: dementia; diabetes 
mellitus; renal insufficiency; and diabetic peripheral 
neuropathy.  The examiner state that the veteran was in need 
of another person for all his personal needs and safety 
"because of the dementia."  

Based on a longitudinal review of the evidence of record, the 
Board finds that the veteran's service-connected PTSD alone 
does not render him so helpless as to require the regular aid 
and attendance of another person.  The Board does not 
question the fact that the veteran requires help from another 
in performing most all his basic daily needs and does not 
dispute that the veteran is essentially housebound because of 
his multiple medical problems.  However, for the particular 
benefit sought by the veteran and his wife, the pertinent law 
and regulations require that the inability to meet his basic 
daily needs be attributable solely to his service-connected 
disability or disabilities.  In this case, the only 
disability for which service connection is in effect is PTSD.  
A 100 percent rating has been in effect for this disorder for 
several years.  The veteran was recently accorded 
comprehensive examinations by VA in May 2006 and both the 
psychiatrist who conducted his psychiatric examination and 
the VA physician who conducted an aid and attendance 
examination essentially agreed that the principal reason for 
the veteran's inability to attend to his basic daily needs 
was a combination of his various physical disabilities and 
his dementia.  There is no showing in the medical record of 
any causal relationship between the dementia and the service-
connected PTSD.  The VA psychiatrist specifically stated that 
the PTSD alone was not responsible for the veteran's 
housebound status or his being in need of aid and attendance 
from another individual.  The psychiatrist believed the 
reason the veteran needed aid and attendance was based on his 
multiple other medical problems, including dementia, for 
which the veteran was not service connected.  The 
psychiatrist believed that the veteran needed help from 
others in meeting his personal needs and safety because of 
the dementia.

The Board appreciates the veteran's wife's well-intentioned 
belief that he is in need of the extra benefit of special 
monthly compensation.  However, as lay persons she and he do 
not qualify to opine on matters requiring medical knowledge, 
such as the severity of his service-connected PTSD and its 
effect on his ability to meet his basic daily needs.  See 
Bostain v. West, 11 Vet. App. 124 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183 (1997) (A lay person is generally not 
capable of opining on matters requiring medical knowledge).

Accordingly, the Board finds that the evidence is against the 
claim for special monthly compensation due to the need for 
regular aid and attendance of another person or based on 
being permanently housebound solely because of the severity 
of service-connected disability.  


ORDER

Special monthly compensation due to the need for regular aid 
and attendance of another person or at the housebound rate is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


